DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 35-37 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Klinstein (US 20090188966 A1).
As to claim 35, the production assemblies created by the apparatus and process of Klinstein are considered to be structurally identical to the production assemblies created by method claim 35.
As to claim 36, the production assemblies created by the apparatus and process of Klinstein are considered to be structurally identical to the production assemblies created by method claim 36.
As to claim 37, the production assemblies created by the apparatus and process of Klinstein are considered to be structurally identical to the production assemblies created by method claim 37.
With respect to claims 35, 36 and 37 above, production assembly appears to be products with including a weld joint having a melt layer thickness that is substantially the same as the first melt layer thickness.  See specification paragraph 0065.  In structural terms, a production assembly appears to be a product including a weld joint having a melt layer thickness.  Klinstein discloses a method and an apparatus, which is used to make a product including a weld joint having a melt layer thickness.  See paragraph 0036, disclosing:
[0036]  Plastic welding is the most common application of ultrasonic assembly.  To perform ultrasonic plastic welding, the tip of the horn is brought into contact with the upper workpiece W1, as shown in FIG. 5.  Pressure is applied and ultrasonic energy travels through the upper workpiece, increasing the kinetic energy (or heat) at the contact point of the two workpieces.  The heat melts a molded ridge of plastic on one of the workpieces, and the molten material flows between the two surfaces.  When the vibration stops, the material solidifies forming a permanent bond.

Thus, Klinstein appears to be manufacturing production assemblies which are products including a weld joint having a melt layer thickness, which is structurally identical to the products created in claims 35, 36 and 37.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 18-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 11135778 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of each other.
Independent claims 18, 25 and 32 are obvious variants of claim 8 (and also claim 1) of U.S. Patent No. 11135778 B2.  Claim 8 of the ‘778 patent recites:
A method for producing welds having a predetermined weld strength, the method comprising: forming a first plurality of sample assemblies using a first value of a first weld process setting; forming a second plurality of sample assemblies using a second value of the first weld process setting value, the second value being different than the first value; measuring a first melt layer thickness of a weld joint of at least one the first plurality of sample assemblies and a second melt layer thickness of a weld joint of at least one of the second plurality of sample assemblies; measuring a first failure load of at least one the first plurality of sample assemblies and a second failure load of at least one of the second plurality of sample assemblies; and responsive to determining that the first failure load corresponds to a predetermined weld strength, forming a production assembly including a weld joint having a melt layer thickness that is substantially the same as the first melt layer thickness wherein the first weld process setting is a weld velocity or a dynamic hold velocity.
Additionally, claim 9 recites a dynamic hold distance.
Most of these features are present in instant claims 18, 25 and 32, which also recites first and second pluralities of sample assemblies, first and second values of first weld process setting values, measuring first and second failure loads, and measuring first and second melt layer thickness of a weld joint, as well a determining step and a forming a production assembly step.
With respect to claims 19-24, 26-31, and 33-37, see claims 2-7 and 9-16 of the ‘778 patent.  
For example, with respect to claim 19, 26, see claim 9 of the ‘778 patent, which recites dynamic hold distance.  
For claim 20, 27, see claim 1 and 8 of the ‘778 patent, which recites dynamic hold velocity.
For claims 21, 22, 28, 29, see claim 10 of the ‘778 patent, which recites a substantially similar concept of constant values and parameters.
For claim 23, 30, 33, see claim 12 of the ‘778 patent.
For claim 24, 31 and 34, see claim 13 of the ‘778 patent.
For claims 35, 36, and 37, see claim 16 of the ‘778 patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling a TDD Relay Service at 711 and giving the relay operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK